Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
         Claims 1-19 have been considered and are pending examination. 


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 10/19/2020 and 07/16/2020 was filed for Application Number 16925629.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Claim 19 is rejected under 35 U.S.C. 101 because “A computer readable medium comprising code stored thereon that, when executed, performs a method” recites limitations directed to a computer readable medium. Non-transitory is not present in the claims, the specification does not appear to give a definition for a computer readable medium nor is there any disavowal statement (e.g. not to be construed as forms of signal bearing medium). Therefore, the computer readable medium does not appear to exclude transitory embodiments and is rejected under 101 as signals per se.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



(s) 1, 8, 9, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over VanTine (U.S. Patent Number 7,945,640) in view of Anchi (U.S. Patent Number 10,146,446).

Referring to claims 1, 18 and 19, taking claim 18 as exemplary, VanTine teaches “18. A system comprising: one or more processors; and one or more memories comprising code stored thereon that, when executed, performs a method of determining service levels comprising:” VanTine col 3 ln 33-55 discloses system comprising processors and execution of program code “receiving an I/O operation at a first target port of a data storage system,” VanTine col 4 ln 54-67, col 5 ln 1-20, discloses receiving I/O operations at back-end port of a data storage (i.e. a LUN or Volume presented for access to host) “wherein the I/O operation is sent from a first initiator port of a host and” VanTine Figure 9 element 912, col 4 ln 54-67, col 5 ln 1-20 discloses I/O operation sent from a port of a host issuing an I/O operation (i.e. initiator port) “wherein the I/O operation is directed to a first storage object in a first storage group of a plurality of storage groups,” VanTine Figure 9 elements 932, 930, col 4 ln 23-67, col 5 ln 1-20, (see also col 7 ln 4-10, col 11 ln 43-53) discloses I/O operation directed to storage array element in LUNs or Volumes representing a virtual disk of a back-end storage where a back-end storage may include one or more storage arrays and storage systems “wherein the first initiator port is included in a first initiator group of a plurality of initiator groups, and” VanTine Figure 9 elements 914 HBA1 – Port1..4, 916, 918, (see also Figure 9 element 912, col 4 ln 54-67, col 5 ln 1-20) discloses a port (i.e. Port 1) included in zone1 of a plurality of zones where a port of a host issuing an I/O operation is comparable to an initiator “wherein the first target port is included in a first port group of a plurality of port groups;” VanTine Figure 9 elements 920, 922, 926, col 7 ln 4-10, col 11 ln 43-53, (see also col 4 ln 54-67, col 5 ln 1-20) discloses a port (i.e. Port 1) included in zone3 of a plurality of zones where a backend port of a host issuing an I/O operation is comparable to a target port
VanTine Does not explicitly teach “and assigning the I/O operation a first service level using a table of a plurality service levels for a plurality of triples, wherein each of the plurality of service levels is associated with one of the plurality of triples, wherein each of the plurality of triples identifies one of the plurality of initiator groups, one of the plurality of storage groups and one of the plurality of port groups, wherein said assigning includes: determining a first triple of the plurality of triples that matches the first storage group, the first initiator group and the first port group, wherein the first triple is associated with the first service level.”
However, Anchi teaches “and assigning the I/O operation a first service level using a table of a plurality service levels for a plurality of triples, wherein each of the plurality of service levels is associated with one of the plurality of triples,” Anchi col 1 ln 47-67, col 5 ln 50-65, col 8 ln 53-60, (see also col 9 ln 26-67 discloses a multipathing technique which determines Service Level Objectives assigned to Applications executed by respective hosts where an IO is mapped to its source Applications enabling the application to be monitored for meeting a service level agreement (SLA). Further, Anchi Col 2 ln 45-67 discloses that the multipathing technique directs IO operations to storage on selected paths such that, a desired performance (i.e. a service level) is achieved for commands and an application that generate the commands where a path can be described as a tuple (a set of three parameters comparable to a triple in applicant’s claim) “wherein each of the plurality of triples identifies one of the plurality of initiator groups, one of the plurality of storage groups and one of the plurality of port groups,” Anchi Col 2 ln 45-67 (see also Figure 1 elements 10-1, 10-2, 14, 12, col 3 ln 41-60, col 4 ln 60-62, col 5 ln 60-65, col 10 ln 48-52, claim 3) discloses multipathing technique directing IO operations to storage on selected paths such that, a desired performance (i.e. a service level) is achieved for commands and an application that generate the commands where a path can be described as a tuple (a set of three parameters comparable to a triple in applicant’s claim) and can include a first parameter of a specific Initiator (host) port (out of a plurality of hosts), a particular logical storage unit (LUN) (out of a plurality of LUNs) and a specific Target port (out of a plurality of target storage systems) “wherein said assigning includes: determining a first triple of the plurality of triples that matches the first storage group, the first initiator group and the first port group, wherein the first triple is associated with the first service level.” Anchi  Col 2 ln 45-67, col 8 ln 31-60, col 9 ln 26-65, col 10 ln 17-38 discloses determining a path out of a set of paths based on a currently provisioned SLO level before dispatching an IO on any path. Further, congestion data is monitored and refreshed periodically and, a balancing algorithm which accounts for SLO and current congestion levels, determines a path to be used for completion of an IO  (i.e. connectivity is changed and load is re-directed as appropriate) where a selected path can be described as a tuple (a set of three parameters comparable to a triple in applicant’s claim)
VanTine and Anchi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Anchi, that using his multipathing logic  improves performance by taking into account congestion information to direct IO operations across multiple paths thus improving IO operations and system performance (Anchi  col 1 ln 39-46, col 4 ln 8-19). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anchi’s multipathing logic in the system of VanTine to improve performance by taking into account congestion information to direct IO operations across multiple paths thus improving IO operations and system performance.
As per the non-exemplary claims 1 and 19, these claims have similar limitations and are rejected based on the reasons given above.

Regarding claim 8, the combination of VanTine and Anchi teaches “The method of Claim 1, wherein each of the plurality of triples represents a path or connection between an initiator port of the one initiator group and a target port of the one port group, and wherein one or more storage objects of the one storage group are accessible for I/O operations over the path or connection.” Anchi Col 2 ln 45-67 (see also Figure 1 elements 10-1, 10-2, 14, 12, col 3 ln 41-60, col 4 ln 60-62, col 5 ln 60-65, col 10 ln 48-52, claim 3) discloses multipathing technique directing IO operations to storage on selected paths such that, a desired performance (i.e. a service level) is achieved for commands and an application that generate the commands where a path can be described as a tuple (a set of three parameters comparable to a triple in applicant’s claim) and can include a first parameter of a specific Initiator (host) port (out of a plurality of hosts), a particular logical storage unit (LUN) (out of a plurality of LUNs) and a specific Target port (out of a plurality of target storage systems) 
The same motivation that was utilized for combining VanTine and Anchi as set forth in claim 1 is equally applicable to claim 8.

Regarding claim 9, the combination of VanTine and Anchi teaches “9. The method of Claim 1, wherein the plurality of initiator groups includes a plurality of initiator ports of a plurality of hosts.” Vantine Figure 9 elements 914 HBA1 – Port1..4, 916, 918, (see also Figure 9 element 912, col 4 ln 54-67, col 5 ln 1-20) discloses a port (i.e. Port 1) included in zone1 of a plurality of zones where a port of a host issuing an I/O operation is comparable to an initiator


Allowable Subject Matter

Claim(s) 2-7, 10-17 are objected to as being dependent upon a rejected base
claim, but would be allowable if rewritten in independent form including all of the
limitations of the base claim and any intervening claims.
After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the claim 2 limitations " determining that service levels are assigned to I/O operations based on initiator group service levels (IGSLs); and responsive to determining that service levels are assigned to I/O operations based on the IGSLs, performing first processing that creates the table of the plurality of service levels based on IGSLs, the first processing including: specifying a plurality of IGSLs for the plurality of initiator groups, wherein each of the plurality of IGSLs identifies a target I/O response time range for one of the plurality of initiator groups; and for each of the plurality of initiator groups having an associated one of the plurality of IGSLs, performing second processing that creates a hierarchy including three levels of nodes, said each initiator group is represented as a root node at a first level of the hierarchy, wherein the hierarchy includes a first plurality of nodes at a second level of the hierarchy that are children of the root node, wherein each node in the second level represents one of the plurality of port groups, wherein each node in the second level that represents one of the plurality of port groups has a plurality of child nodes included in a third level of the hierarchy, wherein each node in the third level represents one of the plurality of storage groups, wherein a path from the root node to a second node in the third level denotes one of the plurality of triples having an associated service level 
After careful consideration, examination, and search of the claimed invention, prior art was not found to teach the claim 10 limitations " 10. The method of Claim 1, further comprising: determining to assign service levels to I/O operations based on storage group service levels (SGSLs); and responsive to determining to assign service levels based on the SGSLs, performing first processing that creates the table of the plurality of service levels based on SGSLs, the first processing including: specifying a plurality of SGSLs for the plurality of storage groups, wherein each of the plurality of SGSLs identifies a target I/O response time range for one of the plurality of storage groups; and for each of the plurality of storage groups having an associated one of the plurality of SGSLs, performing second processing that creates a hierarchy including three levels of nodes, said each storage group is represented as a root node at a first level of the hierarchy, wherein the hierarchy includes a first plurality of nodes at a second level of the hierarchy that are children of the root node, wherein each node in the second level represents one of the plurality of port groups, wherein each node in the second level that represents one of the plurality of port groups has a plurality of child nodes included in a third level of the hierarchy, wherein each node in the third level represents one of the plurality of initiator groups, wherein a path from the root node to a second node in the third level denotes one of the plurality of triples having an associated service level and an associated target I/O response time range corresponding to the second node in the third level.”  
 receiving an input that indicates whether to assign service levels to I/O operations based on initiator group service levels (IGSLs) or based on storage group service levels (SGSLs); responsive to the input indicating to assign service levels to I/O operations based on IGSLs, generating the table using a top down approach in which IGSLs are specified and used to determine port group service levels (PGSLs) for the plurality of port groups within each of the IGSLs, and wherein each of the PGSLs for one of the plurality of port groups is used to determine SGSLs for the plurality of storage groups within each of the PGSLs, and wherein each of the SGSLs denotes one of the plurality of service levels associated with one of the plurality of triples; and responsive to the input indicating to assign service levels to I/O operations based on SGSLs, generating the table using a bottom up approach in which SGSLs are specified and used to determine PGSLs for the plurality of port groups within each of the SGSLs, and wherein each of the PGSLs for one of the plurality of port groups is used to determine IGSLs for the plurality of initiator groups within each of the PGSLs, and wherein each of the IGSLs denotes one of the plurality of service levels associated with one of the plurality of triples.”






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20130159637 A1 SYSTEM AND METHOD FOR OPTIMALLY CREATING STORAGE OBJECTS IN A STORAGE SYSTEM, Forgette.
US 20150186226 A1 DATA STORAGE WITH VIRTUAL APPLIANCES, Oppermann.
US 20160275085 A1 Method For Facilitating NoSQL Database With Integrated Management Of Data Storage System To Support Modern Applications By Storage Node Computing Device, Involves Storing Item In Table, Entity Group And Database On Node Computing Device, Soundararajan.
US 20180123911 A1 VERIFY SERVICE LEVEL AGREEMENT COMPLIANCE OF NETWORK FUNCTION CHAINS BASED ON A STATEFUL FORWARDING GRAPH, Zhang.
US 20200382387 A1 DYNAMIC APPLICATION SLA METRIC GENERATION, DISTRIBUTION, AND INTENT-BASED SD-WAN LINK SELECTION, Pasupathy.
US 9223613 B2 Managing Service Level Objectives For Storage Workloads, Mathur.
US 20170103223 A1 METHODS AND SYSTEMS FOR SERVICE LEVEL OBJECTIVE API FOR STORAGE MANAGEMENT, Deulgaonkar.
US 20110231541 A1 SYSTEM AND METHOD FOR A STORAGE AREA NETWORK VIRTUALIZATION OPTIMIZATION, Murthy.
Taylor.
US 9495112 B1 Service Level Based Data Storage, Braun.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        1/28/2022

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132